 Case 3:19-cv-00010-RLY-MPB Document 1 Filed 01/16/19 Page 1 of 2 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 EVANSVILLE DIVISION



UNITED STATES OF AMERICA,                            )
                                                     )
       Plaintiff,                                    )
                                                     )
       v.                                            )
                                                     )       Case No. 3:19-cv-10
                                                     )
MONICA WEISSLING,                                    )
                                                     )
       Defendant.                                    )

                                        COMPLAINT


       The Plaintiff, United States of America, complains of the Defendant above named and for

cause of action alleges and says:


       1.      The Plaintiff is the United States of America, and the Court has jurisdiction of this

action pursuant to Title 42, United States Code, Section 2541-1.


       2.      The Defendant resides within Dubois County, State of Indiana, in the Southern

District of Indiana.


       3.      The Defendant is indebted to plaintiff in the principal sum of $200,178.08, plus

interest accruing at the rate of 10.625% computed from September 20, 2013, the date of default,

until judgment. Said debt is more fully described in Certificate of Indebtedness, a copy of which

is attached hereto, made a part hereof and marked Exhibit 1. The debt remains due and owing.
 Case 3:19-cv-00010-RLY-MPB Document 1 Filed 01/16/19 Page 2 of 2 PageID #: 2




        4.       The Plaintiff has made a demand upon the Defendant for the above sum, but the

Defendant has neglected and refused to pay same and persists in that refusal.


        5.       This amount is a debt to the United States as defined in the Federal Debt

Collection Procedures Act of 1990, 28 U.S.C. §§ 3001-3308. See 28 U.S.C. § 3002(3)(B).


        WHEREFORE, the United States of America prays to recover of and from the Defendant

the principal sum of $200,178.08, plus interest computed from date of default, September 20,

2013, to April 15, 2018, at the rate of 10.625% per annum, in the sum of $107,189.25, for a total

of $307,367.33, plus interest to date of judgment at the rate of 10.625% per annum, plus interest

at the prevailing rate after judgment until paid, costs of this action, and for all other just and

proper relief.


                                                JOSH J. MINKLER
                                                United States Attorney



                                        By:     s/ Shelese Woods
                                                Shelese Woods
                                                Assistant United States Attorney


Office of the United States Attorney
10 West Market Street
Suite 2100
Indianapolis, Indiana 46204
Telephone: 317-226-6333
Case 3:19-cv-00010-RLY-MPB Document 1-1 Filed 01/16/19 Page 1 of 2 PageID #: 3
Case 3:19-cv-00010-RLY-MPB Document 1-1 Filed 01/16/19 Page 2 of 2 PageID #: 4
                                           CIVIL
                  Case 3:19-cv-00010-RLY-MPB
✎JS 44 (R ev.12/07)                              COVER
                                              Document 1-2 SHEET
                                                            Filed 01/16/19 Page 1 of 1 PageID #: 5
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                          DEFENDANTS
          UNITED STATES OF AMERICA                                                                         Monica Weissling




   (b) County of Residence of First Listed Plaintiff                                                       County of Residence of First Listed                       DuBois
                                                                                                           Defendant
                              (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                   NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                   TRACT OF
                                                                                                                          LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                Attorneys (If Known)
          Shelese Woods, Assistant United States Attorney
          10 W. Market Street #2100, Indianapolis, IN 46217
          317-226-6333
II. BASIS OF JURISDICTION                            (Place an “X” in One Box Only)            III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                        (For Diversity Cases Only)                                      and One Box for Defendant)
X 1    U.S. Government                  ❐ 3 Federal Question                                                                      PTF       DEF                                        PTF      DEF
          Plaintiff                           (U.S. Government Not a Party)                        Citizen of This State         ❐ 1        ❐ 1    Incorporated or Principal Place      ❐ 4     ❐4
                                                                                                                                                   of Business In This State
❐2     U.S. Government                  ❐ 4 Diversity                                              Citizen of Another State          ❐ 2    ❐ 2    Incorporated and Principal Place    ❐ 5      ❐ 5
          Defendant                           (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                   Citizen or Subject of a           ❐ 3    ❐ 3    Foreign Nation                      ❐ 6      ❐ 6
                                                                                                     Foreign Country
IV. NATURE OF SUIT                      (Place an “X” in One Box Only)
         CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                      BANKRUPTCY                      OTHER STATUTES
❐ 110 Insurance                      PERSONAL INJURY                   PERSONAL INJURY             ❐ 610 Agriculture                   ❐ 422 Appeal 28 USC 158        ❐   400 State Reapportionment
❐ 120 Marine                        ❐ 310 Airplane                   ❐ 362 Personal Injury -       ❐ 620 Other Food & Drug             ❐ 423 Withdrawal               ❐   410 Antitrust
❐ 130 Miller Act                    ❐ 315 Airplane Product                 Med. Malpractice        ❐ 625 Drug Related Seizure                28 USC 157               ❐   430 Banks and Banking
❐ 140 Negotiable Instrument               Liability                  ❐ 365 Personal Injury -             of Property 21 USC 881                                       ❐   450 Commerce
❐ 150 Recovery of Overpayment       ❐ 320 Assault, Libel &                 Product Liability       ❐ 630 Liquor Laws                       PROPERTY RIGHTS            ❐   460 Deportation
      &      Enforcement       of           Slander                  ❐ 368 Asbestos Personal       ❐ 640 R.R. & Truck                  ❐ 820 Copyrights               ❐ 470 Racketeer Influenced and
  Judgment
❐ 151 Medicare Act                  ❐   330 Federal Employers’             Injury Product          ❐ 650 Airline Regs.                 ❐ 830 Patent                         Corrupt Organizations
  152 Recovery of Defaulted                 Liability                      Liability               ❐ 660 Occupational                  ❐ 840 Trademark                ❐ 480 Consumer Credit
      Student Loans                 ❐   340 Marine                    PERSONAL PROPERTY                  Safety/Health                                                ❐ 490 Cable/Sat TV
      (Excl. Veterans)              ❐   345 Marine Product           ❐ 370 Other Fraud             ❐ 690 Other                                                        ❐ 810 Selective Service
❐ 153 Recovery of Overpayment               Liability                ❐ 371 Truth in Lending                   LABOR                      SOCIAL SECURITY              ❐ 850 Securities/Commodities/
      of Veteran’s Benefits         ❐   350 Motor Vehicle            ❐ 380 Other Personal          ❐ 710 Fair Labor Standards          ❐ 861 HIA (1395ff)                   Exchange
❐ 160 Stockholders’ Suits           ❐   355 Motor Vehicle                  Property Damage               Act                           ❐ 862 Black Lung (923)         ❐ 875 Customer Challenge
X 190 Other Contract                        Product Liability        ❐ 385 Property Damage         ❐ 720 Labor/Mgmt. Relations         ❐ 863 DIWC/DIWW (405(g))             12 USC 3410
❐ 195 Contract Product Liability    ❐   360 Other Personal                 Product Liability       ❐ 730 Labor/Mgmt.Reporting          ❐ 864 SSID Title XVI           ❐ 890 Other Statutory Actions
❐ 196 Franchise                             Injury                                                      & Disclosure Act               ❐ 865 RSI (405(g))             ❐ 891 Agricultural Acts
     REAL PROPERTY                        CIVIL RIGHTS                PRISONER PETITIONS           ❐ 740 Railway Labor Act               FEDERAL TAX SUITS            ❐ 892 Economic Stabilization Act
❐ 210 Land Condemnation             ❐   441 Voting                   ❐ 510 Motions to Vacate       ❐ 790 Other Labor Litigation        ❐ 870 Taxes (U.S. Plaintiff    ❐ 893 Environmental Matters
❐ 220 Foreclosure                   ❐   442 Employment                     Sentence                ❐ 791 Empl. Ret. Inc.                      or Defendant)           ❐ 894 Energy Allocation Act
❐ 230 Rent Lease & Ejectment        ❐   443 Housing/                    Habeas Corpus:                   Security Act                  ❐ 871 IRS—Third Party          ❐ 895 Freedom of Information
❐ 240 Torts to Land                        Accommodations            ❐ 530 General                                                           26 USC 7609                    Act
❐ 245 Tort Product Liability        ❐   444 Welfare                  ❐ 535 Death Penalty                 IMMIGRATION                                                  ❐ 900Appeal of Fee Determination
❐ 290 All Other Real Property       ❐   445 Amer. w/Disabilities -   ❐ 540 Mandamus & Other        ❐ 462 Naturalization Application                                         Under Equal Access
                                           Employment                ❐ 550 Civil Rights            ❐ 463 Habeas Corpus -                                                    to Justice
                                    ❐   446 Amer. w/Disabilities -   ❐ 555 Prison Condition             Alien Detainee                                                ❐ 950 Constitutionality of
                                           Other                                                   ❐ 465 Other Immigration                                                  State Statutes
                                    ❐   440 Other Civil Rights                                          Actions



V. ORIGIN                 (Place an “X” in One Box Only)                                                                                                           Appeal to District
X 1 Original           ❐ 2 Removed from                    ❐ 3 Remanded from                  ❐ 4 Reinstated or ❐ 5 Transferred from     ❐ 6 Multidistrict ❐ 7 Judge from
❐ Proceeding                  State Court                            Appellate Court               Reopened          another district           Litigation         Magistrate
                                                                                                                     (specify)                                     Judgment
                                           Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           42 US 2541-1; 42 USC 254o
VI. CAUSE OF ACTION                        Brief description of cause:
                                           National Health Service Corps (NHSC) Loan Repayment Program
VII. REQUESTED IN                          ❐ CHECK IF THIS IS A CLASS ACTION                     DEMAND $                              CHECK YES only if demanded in complaint:
     COMPLAINT:                                UNDER F.R.C.P. 23                                                                       JURY DEMAND:         ❐ Yes     X No

VIII. RELATED CASE(S)
                                              (See instructions):
      IF ANY                                                         JUDGE                                                                 DOCKET NUMBER

DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD

1/16/19 s/ Shelese Woods                                                                                                               Shelese Woods, Assistant United States Attorney
FOR OFFICE USE ONLY

  RECEIPT #                    AMOUNT                                      APPLYING IFP                                      JUDGE                        MAG. JUDGE
            Case 3:19-cv-00010-RLY-MPB Document 1-3 Filed 01/16/19 Page 1 of 2 PageID #: 6
✎A O 440 (R ev.10/93) Sum m ons in a C ivilA ction



                                              UNITED STATES DISTRICT COURT
                          SOUTHERN                         District of                     INDIANA
                 UNITED STATES OF AMERICA

                                                                          SUMMONS IN A CIVIL CASE
                                         V.

         MONICA WEISSLING
                                                                  CASE NUMBER: 3:19-cv-10




                     TO: (Name and address of Defendant)
         Monica Weissling
         30 Wildcat Court
         Jasper, IN 47546



          YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)
         Shelese M. Woods
         Assistant United States Attorney
         10 West Market Street
         Suite 2100
         Indianapolis, IN 46204
         317-226-6333




an answer to the complaint which is herewith served upon you, within               21          days after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court, 46 East Ohio Street, Room
105, Indianapolis, Indiana 46204, within a reasonable period of time after service.




CLERK                                                             DATE



(By) DEPUTY CLERK
   ✎A O 440 (R ev.10/93) Sum m ons in a C ivilA ction
         Case 3:19-cv-00010-RLY-MPB Document 1-3 Filed 01/16/19 Page 2 of 2 PageID #: 7
                                                                 RETURN OF SERVICE
                                                                    DATE
 Service of the Summons and complaint was made by me(1)
NAME OF SERVER (PRINT)                                              TITLE
Tracy L. Jones                                                      Supervisory Paralegal Specialist
   Check one box below to indicate appropriate method of service

         □ Served personally upon the defendant. Place where served:
         □ Left copiesthen
           discretion   thereof at thetherein.
                            residing    defendant s dwelling house or usual place of abode with a person of suitable age and
           Name of person with whom the summons and complaint were left:
         □ Returned unexecuted:

         □ Other (specify):

                                                           STATEMENT OF SERVICE FEES
TRAVEL                                               SERVICES                                                         TOTAL
                                                              DECLARATION OF SERVER

          containedI in
                      declare underofpenalty
                        the Return    Serviceofand
                                                perjury under of
                                                   Statement  theService
                                                                  laws ofFees
                                                                          the United  States
                                                                              is true and    of America that the foregoing information
                                                                                          correct.
          Executed on
                                        Date                    Signature of Server

                                                                Office of the U.S. Attorney, 10 W. Market St., Indianapolis, IN
                                                                Address of Server

(1) As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure.
